Citation Nr: 1010528	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-09 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment provided on March 16, 2006, at the West 
Jefferson Medical Center, New Orleans.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran apparently had active service from May 1966 to 
February 1968 and form August 1991 to September 1992.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an administrative decision of the Medical Center 
in Jackson, Mississippi.

The Veteran requested a videoconference Board hearing.  The 
requested hearing was conducted by the undersigned Veterans 
Law Judge in December 2009.


FINDINGS OF FACT

1.  The Veteran's testimony that no VA treatment facility was 
available is credible.

2.  The Veteran's statement that the available urgent care 
facility sent him to the emergency department is credible.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by West Jefferson Medical Center, New 
Orleans, on March 31, 2006, have been met.  38 U.S.C.A. §§ 
1728, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
17.52, 17.54 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to VA payment or 
reimbursement of his March 2006 treatment at the West 
Jefferson Medical Center Emergency Department in New Orleans.  
As the decision below is favorable to the Veteran, the Board 
has no further duty to discuss VA's duties to notify or 
assist the Veteran with the claim.

Law applicable to claims for reimbursement of unauthorized 
medical expenses

Congress has authorized the reimbursement or payment for 
unauthorized emergency medical treatment of Veterans, under 
two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. 
§ 1725.  38 U.S.C.A. § 1728 applies to Veterans who have been 
granted service connection for at least one disability at the 
time they sought treatment or who were participants in a 
vocational rehabilitation program.  The Veteran in this case 
has apparently been granted service connection for several 
disabilities, and is currently in receipt of total schedular 
disability compensation.  As such, payment or reimbursement 
under 38 U.S.C.A. § 1728 is warranted, and no further 
discussion of payment under 38 U.S.C.A. § 1725, which governs 
payment where a Veteran has not been grated service 
connection for the disorder treated or not in receipt of 
total compensation   

Section 1728(a), Title 38, United States Code, as in effect 
at the time the Veteran sought treatment at West Jefferson 
Medical Center in March 2006 and at the time he submitted his 
April 2008 appeal, provided that VA may pay or reimburse 
Veterans for medical expenses incurred in non-VA facilities 
where: (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a Veteran in need thereof who has a total disability 
permanent in nature from a service-connected disability; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  See also 38 
C.F.R. § 17.120 (2008). 

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended, 
effective October 10, 2008.  See "Veterans' Mental Health 
and Other Care Improvement Act of 2008," Pub. L. No. 110-
387, 122 Stat. 4110 (2008).  Specifically, the definition of 
the work "emergency" was expanded to include treatment of 
such nature that a prudent layperson reasonably expects that 
delay in seeking treatment would be hazardous to life or 
health.  

The Veteran testified that he had previously been treated for 
kidney stones, and was told at that time that he should have 
sought emergency treatment for the kidney stones.  The 
Veteran's testimony is credible, as the record establishes 
that the Veteran had a history of kidney stones.

The Veteran testified that, when he initially decided to seek 
treatment on March 31, 2006, he was "doubled over" in pain 
and could not drive.  His wife, who did not usually drive, 
took him to an Urgent Care Facility at West Jefferson Medical 
Center.  The Veteran testified that no VA facility was 
reasonably available in March 2006, as the VA facility in New 
Orleans had been destroyed by Hurricane Katrina the previous 
August (2005), and there was no other VA facility within less 
than a several-hour drive.  The Veteran lives not far from 
Lake Pontchartrain, just outside New Orleans, Louisiana, so 
this testimony is credible.  There is no contradictory 
evidence of record.

The Veteran stated, in his October 2006 notice of 
disagreement that the urgent care facility directed him to go 
the Emergency Department.  This statement is credible, as the 
evidence provided by the Veteran regarding the time line of 
care reflects a delay between when he left home and when he 
arrived at the Emergency Department that is consistent with a 
stop at another location.  The Board finds that this 
statement, which is credible, establishes that a health care 
provider determined that, for the Veteran, and given his 
state of health, the situation was an emergency.  

The Veteran testified that he was in the Emergency Department 
so long that he passed the kidney stone during the several-
hour wait.  The Emergency Department record reflects that the 
Veteran was in the Emergency Department for more than six 
hours, and that he was re-triaged several times.  The record 
also reflects that the Veteran reported, while in the 
emergency department, that his pain ceased after he urinated 
in the midafternoon.  After the Veteran reported the 
cessation of pain, he refused further diagnostic evaluation.  
The record reflects that the Veteran's total Emergency 
Department bill was under $225.

The credible evidence establishes that the Veteran was 
advised, at the only medical facility within reasonable 
proximity to his home, to go to the West Jefferson Medical 
Center Emergency Department.  The Board finds that the 
Veteran quite literally had no treatment choice other than go 
to the Emergency Department as directed.  The statutory 
criteria applicable to this appeal have been met.  The appeal 
may be granted.  


ORDER

The appeal for payment or reimbursement for the cost of 
medical treatment provided on March 16, 2006, at the West 
Jefferson Medical Center, New Orleans is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


